DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2021 has been entered.
Response to Arguments
Applicant's arguments filed 3/26/2021 have been fully considered but they are not persuasive.
With regard to the arguments on pages 9-10,
Applicant argues that Homan et al. (Homan) (US 2013/0191028) does not disclose a slot angle that is non-perpendicular to a segment of a loop antenna corresponding to the slot.  The Examiner respectfully disagrees. The Examiner respectfully notes that while applicant does recite that the segment corresponds to the slot, applicant does not provide any further limitation on what the segment can be. As such, any portion of the loop antenna that is closest to a slot than any other slot can reasonably be said to be the segment.  As such, a segment that is immediately adjacent a slot can be selected as the respective segment.  As seen below, the selected segment forms a non-perpendicular angle with the slot, and as such, the slot angle, which is the angle the slot makes with respect to the respective segment, is non-perpendicular.  The prior art therefore discloses the claim features, and the Examiner respectfully disagrees with applicant. 


    PNG
    media_image1.png
    479
    687
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5,7-12, 14-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Homan et al. (Homan) (US 2013/0191028).

    PNG
    media_image1.png
    479
    687
    media_image1.png
    Greyscale

As to Claim 1,
Homan discloses a triad antenna shield (Paragraphs [0075], [0076]), comprising: a housing positionable radially external to three loop antennas of a resistivity logging tool in a wellbore (Paragraphs [0070], [0075], [0076] / note the shield is placed external to and over the loop antennas), the housing defining three slot sets each including a respective trace angle with respect to a longitudinal axis of the housing and corresponding to a respective loop antenna of the three loop antennas such that each of the three slot sets overlap at least a portion of the respective loop antenna of the three loop antennas (Figure 12B / note each loop antenna has its own set of slots that extend over and conform to the pattern of the antenna), with at least one slot 
As to Claim 3,
Homan discloses a first of the slot sets comprises a first orientation, a second of the slot sets comprises a second orientation, and a third of the slot sets comprises a third orientation (Figures 11,12B), and wherein the second orientation is offset by 120 degrees around the circumference of the triad antenna shield from the first orientation and the third orientation is offset by 240 degrees around the circumference of the triad antenna shield from the first orientation (Figures 11,12B), (Paragraph [0076] / note the antennas are offset by 120 degrees and it is reasonable to therefore state that the slots are therefore offset from each other by 120 degrees and are therefore oriented 120 degrees apart with respect to the first antenna).
As to Claim 4,
Homan discloses the housing comprises no more than the three slot sets to overlap no more than three antennas (Figures 11,12B / note only three antennas and three slots sets are disclosed as there is only one slot set per one of the three antennas).
As to Claim 5,
Homan discloses the respective trace angle is between 48 degrees and 58 degrees (Paragraph [0076] / note the particular angle noted in the above rejection of claim 1 can be the 54.74 degrees mentioned in this paragraph).
As to Claim 7,
Homan discloses the three slot sets are positionable around the resistivity logging tool to generate a shield gain of greater than 0.25 during operation of the resistivity logging tool (Figures 11,12B), (Paragraph [0076] / Homan discloses a substantially similar arrangement as applicant where the coils are all offset by 120 degrees, the slots have a trace angle of between 48 and 58 degrees, and the slots are similarly placed and implemented as applicant’s slots.  As such, because of the similarity between Homan and the instant application, Homan reasonably includes slot sets that are positionable to generate the above shield gain.).
As to Claim 8,
Homan discloses the first layer comprising a metallic material and comprising the three slot sets; and a second layer comprising non-metallic material positionable within the first layer, wherein the second layer covers the three slot sets (Paragraph [0068] / note either the non-conductor that the coils are embedded in or the non-conductive tube can be all or part of the first layer, and the first layer can be only the metallic material that forms the shield or the combination of the metallic material plus the part of the non-conductive material directly within and contacting the metallic material).
As to Claim 9,
Homan discloses a wellbore logging tool, comprising: a loop antenna comprising a plurality of windings wrapped at a winding angle with respect to a longitudinal axis of the 
As to Claim 10,
Homan discloses the winding angle, the second winding angle, and the third winding angle are each between 45 and 65 degrees (Paragraph [0076] / note 54.74 degrees).
As to Claim 11,
Homan discloses the first set of slots comprises the first trace angle, the second trace angle, and the third trace angle are each between 45 and 65 degrees (Figures 11,12B), (Paragraph [0076] / applicant states that the slots comprise first, second, and third angles but does not define these angles in any manner, as such, the angles can be the same 54.74 degrees that the loop antennas follow as the slots follow the shape of the loops antennas, or the angle can any angle between the slots and the longitudinal or radial axis of the tool as slots and loop antennas extend 
As to Claim 12,
Homan discloses the first trace angle, the second trace angle, and the third trace angle are different from the winding angle, the second winding angle, and the third winding angle (Figures 11,12B), (Paragraph [0076] / as explained in the rejection of claim 11, the angles can be angles other than 54.74 as the slots follow the shape of each loop antenna but include angles between 45 and 65 degrees.).
As to Claim 14,
Homan discloses the first set of slots comprise a first set of slot angles with respect to a path of the loop antenna, the second set of slots comprise a second set of slot angles with respect to a path of the second loop antenna, and the third set of slots comprise a third set of slot angles with respect to a path of the third loop antenna, and wherein the first set of slot angles, the second set of slot angles, and the third set of slot angles are between 80 degrees and 90 degrees with respect to the paths of the loop antenna, the second loop antenna, and the third loop antenna (Figure 12B / note the slots are perpendicular to the path of their respective loop antennas and are therefore 90 degrees with respect to the path of each loop antenna that they are immediately adjacent).
As to Claim 15,
Homan discloses a tool mandrel coupleable to a drill string or a wireline for insertion of the wellbore logging tool into a wellbore, wherein the loop antenna, the second loop antenna, the third loop antenna, and the antenna shield are positionable around the tool mandrel (Figures 1, 11), (Abstract / note the coils on the tool which must be on a mandrel as the tool is an MWD or LWD tool) .
As to Claim 16,
Homan discloses effective angles of electromagnetic signals transmitted from each of the loop antenna, the second loop antenna, and the third loop antenna through the antenna shield are within 7 degrees of the winding angle, the second winding angle, and the third winding angle (Figures 11,12B), (Paragraph [0076] / Homan discloses a substantially similar arrangement as applicant where the coils are all offset by 120 degrees, the slots have a trace angle of between 48 and 58 degrees, and the slots are similarly placed and implemented as applicant’s slots.  As such, because of the similarity between Homan and the instant application, Homan reasonably includes that the effective angles of the signals are within 7 degrees of the winding angles as claimed.).
As to Claim 18,
Homan discloses introducing a wellbore logging tool into a wellbore (Figure 1), the wellbore logging tool comprising: a loop antenna comprising a plurality of windings wrapped at a winding angle with respect to a longitudinal axis of the wellbore logging tool (Paragraphs [0068],[0075], [0076]), (Figures 11,12B / a first of the co-located coils) ; a second loop antenna co-located with the loop antenna and comprising a second plurality of windings wrapped at a second winding angle with respect to the longitudinal axis (Paragraphs [0068],[0075], [0076]), (Figures 11,12B / a second of the co-located coils spaced 120 degrees from the first at a winding angle 54.74 degrees with respect to the longitudinal axis ); a third loop antenna co-located with 
As to Claim 19,
Homan discloses introducing the wellbore logging tool into the wellbore further comprises: extending the wellbore logging tool into the wellbore on a drill string; and drilling a portion of the wellbore with a drill bit secured to the drill string (Figure 1), (Abstract), (Paragraphs [0055], [0056], [0080]), (Claim 2 / note the logging tool can be part of a logging while drilling or measurement while drilling device).
As to Claim 20,
Homan discloses introducing the wellbore logging tool into the wellbore further comprises: extending the wellbore logging tool into the wellbore on wireline as part of a wireline instrument sonde (Figure 1), (Claim 2 / note the logging tool can be deployed using a wireline and thus must be part of a wireline instrument sonde).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Homan et al. (Homan) (US 2013/0191028) in view and Signorelli et al. (US 2008/0074336).
As to Claim 2,
Homan does not disclose at least one of the slot sets comprises: a first slot comprising a first slot length; and a second slot comprising a second slot length that is different from the first slot length.
Signorelli discloses at least one of the slot sets comprises: a first slot (1204) comprising a first slot length; and a second slot (1204a) comprising a second slot length that is different from the first slot length (Figure 12), (Paragraph [0054]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Homan to include at least one of the slot sets comprises: a first slot comprising a first slot length; and a second slot comprising a second slot length that is different from the first slot length as taught by Signorelli in order to advantageously shorten some of the slots to accommodate other slots (Paragraph [0054]), and to ensure that the slots for differing antennas do not overlap with each other and therefore weaken the overall strength of the shield.
As to Claim 17,
Homan does not disclose a length of slots in the first set of slots increases in a direction angularly away from a point of intersection of the loop antenna and the second loop antenna or the third loop antenna.
Signorelli discloses a length of slots in the first set of slots increases in a direction angularly away from a point of intersection of the loop antenna and the second loop antenna or the third loop antenna (Figure 12 / note the slots length increases from the middle where there is antenna overlap for slots (1204a) but increases in the X direction as seen with slots (1204), (Paragraph [0054]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Homan to include a length of slots in the first set of slots increases in a direction angularly away from a point of intersection of the loop antenna and the second loop antenna or the third loop antenna as taught by Signorelli in order to advantageously shorten some of the slots to accommodate other slots (Paragraph [0054]), and to ensure that the slots for differing antennas do not overlap with each other and therefore weaken the overall strength of the shield.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Homan et al. (Homan) (US 2013/0191028) in view and Moriarty (US 5,631,563).
As to Claim 6,
Homan does not disclose a toothed pattern at an end of the triad antenna shield to mate with a complementary toothed pattern of the resistivity logging tool to maintain orientations of the slot sets with respect to the resistivity logging tool.
Moriarty discloses a toothed pattern at an end of the antenna shield (15) to mate with a complementary toothed pattern of the logging tool to maintain orientations of the slot sets with respect to the resistivity logging tool (Figure 4), (Column 4, Lines 19-24 / note the toothed pattern on both collar (20) and shield (15)), (Abstract).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Homan to include a toothed pattern at an end of the triad antenna shield to mate with a complementary toothed pattern of the resistivity logging tool to maintain orientations of the slot sets with respect to the resistivity logging tool given the above disclosure and teaching of Moriarty in order to advantageously ensure that the shield is retained in place 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858